PREWITT, Chief Judge.
Defendant was charged with felony stealing of cattle. Following jury trial he was convicted and sentenced to seven years’ imprisonment. On appeal he presents five points relied on.
The jury’s verdict finding defendant guilty and declaring the punishment was returned on May 2, 1984. On May 16, 1984 counsel employed by defendant, not the counsel who is now representing him, filed a motion for extension of time to file the motion for new trial. On May 16, 1984 the trial judge granted an extension of ten days, expressly noting “which time expires on May 27, 1984.” The motion was filed on May 30, 1984.
Rule 29.11(b) provides that a motion for new trial must be filed within fifteen days after the verdict. That would have made the motion originally due on May 17. The additional ten days extended the time to May 27, 1984, a Sunday. Following that was the last Monday in May, an official state holiday. § 9.010, RSMo 1978. Defendant then had until the end of May 29, 1984 to file the motion. Rule 20.01(a).
As no valid motion for new trial was filed, defendant’s allegations of error were not preserved for appellate review. Rule 29.11(d). Failing to file a timely motion for new trial following a jury verdict limits appellate review to plain error. State v. Harris, 636 S.W.2d 403, 404 (Mo.App.1982). We have reviewed the record and find no plain error as the record does not indicate that any manifest injustice or miscarriage of justice resulted. Rule 30.-20.
The judgment is affirmed.
HOGAN, P.J., and MAUS and CROW, JJ., concur.